Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II (Claims 21,23-33,37,71-77)  in the reply filed on April 20, 2022 is acknowledged.
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022. This restriction was carried out by an earlier examiner on the case.  Examiner Van Buren added a species election for a protective layer component involving the combination of claims 30-31  Examiner Van Buren’s additional restriction is below.  


DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1—(Type of Protective Layer Component)  Applicant must select a type of protective layer component mentioned in either claims 30 or 31.  This election applies to the instant set of claims and any future set of claims.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 21.

The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of claims 30 and 31 lack unity of invention because even though the inventions of these groups require the technical feature of a protective layer that can surround a droplet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Holt (US 20040086843).  Holt teaches a droplet protective layer in paragraph 70.

During a telephone conversation with Nicole Ressue on July 13, 2022 a provisional election was made without traverse to prosecute phytochemical compounds as the protective layer, species 1.  Affirmation of this election must be made by applicant in replying to this Office action.  The other species/claim 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 mentions a “step of protecting.”  However, the full scope of the step is not defined in the claims so it is unclear what the true metes and bounds of the step are.  For purposes of examination, examiner will examine the claim as if it is fully complete.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 mentions “said foreign compounds.” There is not proper antecedent basis because claim 25 does not mention “foreign compounds.” Claim 26 should depend from claim 24, not claim 25.  For purposes of examination, examiner will examine 26 like it depends from claim 24, not claim 25.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 states that the protective layer can be a solution.  This is confusing because the common definition of layer is that it is solid sheet or solid thickness capable of covering a surface or body.  Therefore, it can be interpreted as being a solid which is different than a solution which can be interpreted as being a liquid form.  The metes and bounds of the claim 29 need to be clarified.  The other embodiments mentioned in claim 29 are still acceptable.



Claims 33 and 72  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 and its dependent claim, 72, are very confusing.  Claim 33 mentions placing a specimen in a holding medium.  It is unclear how this process is chronologically related to placing the specimen in a supplemented medium, forming a droplet, and/or the forming the protective layer.  It is further unclear how the equilibrium medium and vitrification medium are involved with the droplet and/or protective layer formation.  It is unclear in which step of claim 21, these mediums are used.  
Claim 72 is further confusing because it is unclear if the droplet mentioned in the claim has a protective layer or is without a protective layer.  Claim 72 does not clarify  the confusing portions of Claim 33.  Therefore, the metes and bounds of the claims have not been clearly established.

Claims 37and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 depends from claim 36 which has been completely canceled.  In claim 37, there is mention of a “first warming medium” but no mention of a warming/thawing step or multiple warming steps so it is unclear what role the warming steps have in the invention.  Claim 75 does not clarify the confusing portions of Claim 37.  Therefore, the metes and bounds of the claims have not been clearly established.


Claim 73-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims appear to discusses a step of thawing droplets in medium.  These claims depend from cancelled claims and there is no mention of freezing/thawing steps. Therefore, it is unclear how warming mediums fit into the process.   Therefore, the metes and bounds of the claims have not been clearly established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21,23-30,32,71,76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20040086843) in view of Herickhoff (US 20150037783)
Holt teaches a method of protecting in vitro samples from temperature depression comprising the steps of: providing a supplemented medium; forming a droplet comprising a specimen and said supplemented medium; and subjecting the droplet with a protective layer to a temperature depression process (Pages 4 and 5) as in instant Claim 21, further comprising protecting said specimen during increase or decrease of temperature of said specimen as it transitions between unstable zone of temperature transitions (Abstract, Page 4-Page 5, Paragraphs 71-73) as in instant Claim 23, Paragraph 70 describes the microencapsulation of sperm in which a “high viscosity microcapsule” is formed.  The “high viscosity microcapsule” is thick and viscous which would inherently protect the specimen from foreign contaminants and foreign compounds as in instant Claim 24, The high viscosity microcapsule mentioned in paragraph 70 would also provide a protective physical barrier as in instant Claim 25 capable of providing protection against physical contaminants, pathogenic compounds, oxidants, bacteria, viruses, fungi, foreign bodies, inflammatory immune response cells, and pathogens instant Claim 26, The reference states that the sperm-APM coincubation is helpful to the health of the sperm cell (Abstract, Paragraph 68).  The Microencapsulation of the sperm mentioned in paragraphs 69-70 also help to protect the sperm cells thus providing cellular benefits as in instant Claims 27, Because there is microencapsulation mentioned in paragraph 70, the entire gamete cell is protected in the microencapsulation material which would inherently protect the cell and the components of the cell such as its membrane as in instant Claim 28, the microencapsulation can be considered a coating (Paragraphs 69-70) as in instant Claim 29, wherein said temperature depression process comprises cryopreservation (Pages 4-5, Paragraph 72) as in instant Claim 71, wherein said specimen is chosen from sperm cells(Paragraph 68) and oocytes (Paragraph 76) which are gametes as in instant Claim 76, wherein said specimen comprises sperm (Paragraph 68) as in instant Claim 77.
Holt uses a protective layer; however, Hold does not mention the inclusion of a phytochemical compound in the protective layer.  However, Herickhoff teaches a cryopreservation composition that can be used to encapsulate and help preserve the cells including gametes during cryopreservation/thawing (Abstract, Paragraphs 25-27).  Paragraph 52 states that flavonoids and resveratrol may be included which are phytochemicals.  An artisan would have been motivated to have used such cryopreservation moieties in a protective layer because it can help protect the cell  during cryopreservation and thawing (Abstract) as in instant Claims 21 and 30.
Herickhoff (Paragraph 27) states that its cryopreservation protection moieties can protect cells during vitrification  as in instant Claim 32.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention was made especially in the absence of evidence to the contrary.
Conclusion

All claims stand rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657